Title: To John Adams from John Quincy Adams, 31 October 1811
From: Adams, John Quincy
To: Adams, John



N. 11—
Dear Sir.
St: Petersburg 31. October 1811.

In the month of June last Myers Fisher junr: of Philadelphia, who is established here as a partner of a Commercial House, called upon me with a Gentleman who had just arrived with a Vessel and Cargo of which he was the owner, and whom he introduced to me by the name of Mr David of Philadelphia—I thought this Gentleman a total stranger to me, and was a little surprized when he said to me, Sir, you and I are very old acquaintances with each other—Do you not recollect a boy by the name of David, who was one of your schoolfellows at Mr Le Coeur’s at Passy in the year 1778? I recollect two boys of that name, who were brothers; born in London, of French Parents, who had been sent over to France for their Education—Well, Sir, I am the youngest of those two Brothers—And then he told me several anecdotes of occurrences at the School, which had as completely escaped my Memory untill he reminded me of them, as his own person— I excused myself as well as I could for not having had a Memory so retentive as his, but the passage from twelve to forty-five years age accomplishes a metamorphosis in one’s looks, which it requires something more than Memory to trace back—It was remarkable that this was the second instance since I have been here, in which I have been recognized by schoolmates of Le Coeur’s Pension—The other was a Mr Rudolphe, and Engineer, whom I had more irretrievably forgotten than Mr David—For even now, after he brought Circumstances to my Mind, which I do remember, I can recall no trace either of his person or his name— I have not been well pleased with myself to find that my schoolmates of that period have so much better memories than mine, and I have set all the usual casuistry of self-love in motion to account for it in a manner which may spare me all mortification at the Discovery.
But the occasion upon which I mention Mr David to you is, that after having passed the Summer here he is now going to Gothenburg, intending to return thence either directly, or through England to Philadelphia, and it is by him that I shall take the opportunity of forwarding this letter—It is already the third that has occurred since the Navigation directly from Cronstadt has been closed, and I hope to have several others in November and perhaps December—There is however a very troublesome, and at this Season a very dangerous water passage over the gulph of Bothnia, between this place and Gothenburg, and the Winter has already declared itself here with such severity, that the River Neva is completely frozen over.
Since I wrote you last we have had no further news from America and expect none of any material importance, untill the Session of Congress.—We hear of nothing but the violence of political parties concentrated in the State of Massachusetts and especially in the town of Boston—Old Hillhouse used to say seven years ago, that there was no remedy for our evils, but “a little surgical operation,” and it was he and a number of heads in Connecticut and Boston, about as wise and comprehensive as his, who then seriously formed the project for dividing the Union, of which at the last Session of Congress Mr: Quincy condescended to become the Herald— It was on the very same Lilliputian scale of policy too—Because Louisiana, and the Western States would soon be able to out-vote New-England in Congress—I had settled it in my mind long before that time, that this project could never be carried into execution, but by Treason and Rebellion; and that those were the least greatest of two evils in comparison with the chance of New-England’s being occasionally out-voted in Congress—To my mind therefore the bare intimation of what Mr Quincy seriously avowed in Congress, and what Hillhouse hinted by the jocose figure of an amputation, contained those two Crimes Treason and Rebellion, as completely as in the physical world the grub obscene contains the wriggling worm—I do not imagine that either Hillhouse or Quincy ever pursued their own reflections so far as to be brought to this Conclusion, though Quincy by his “violently if they must” has admitted that the division may cost a civil War, the chances of which I suppose he will not deny, might if unsuccessful, finish by giving it the name of Rebellion—Such however was my Conclusion—That individual Treason and collective Rebellion were necessarily implied in the execution of the scheme for dividing the Union, and the system of conduct uniformly pursued by the party which first conceived that design has invariably confirmed me in the opinion which I had formed upon a consideration of it a priori, as a mere theoretical speculation.
It seemed to me that there was littleness, and contraction stamped upon the very conception, that the American Union must be dissolved, because the New-England interest might be out-voted in Congress—There was indeed no New-England Interest, clear or strong enough to unite its own Representatives in their votes—But admitting that there had been, or that in future there might be, I saw no indication that it would be without its proper and reasonable influence in the National Councils, nor could I possibly discover any Interest, which would not suffer more by the natural and inevitable collisions, of independent and disconnected bordering Nations, having no common deliberative principle of association, than it could while they were united under one and the same system of Legislation—
As the conception of dividing the Union, appeared to me little and narrow, I could not avoid assuming it as a measure of the minds by which it was entertained; and as I thought the Execution of the project would on the contrary require minds of a very enlarged and capacious character, I did not think the persons so ready to undertake this mighty work, exactly calculated to carry it through—I therefore believed that it would ultimately prove unsuccessful, though probably not untill after the experiment of a civil War—What and whom a Civil War might in its progress bring forth, I could not foresee, but judging from past and present experience I supposed, a Jeroboam, a Julius Caesar, a Cromwell or some such ferocious animal, who might or might not unite the Country again under one Government—If he did it must be military, and arbitrary—If he did not, it would be because another tyrant like himself, would head another State of a similar description, to feed between them a perpetual state of future War between the different Sections that now compose the Union—It was possible that instead of two such wild beasts, the Nation when once split up might produce an indefinite number of them, and monarchies and oligarchies, and democracies might arise as among the States of antient Greece, and the more they multiplied the more materials would they furnish for future War—Now in all these prospects of future times, grounded on the assumed principle of dividing the Union, I did see chances of splendid Fortunes for individual Avarice and Ambition, which our present simple Republican and Federative Government does not and cannot hold out; but at the expence of blood and treasure, and freedom and happiness to the great mass of the Nation in all its parts, from which the hand of a parricide would shrink with compunction.
From the frequency with which I return to this subject, in my letters to you, and to others of my friends, which will be seen by you, may be judged how much it occupies my thoughts and how deeply it affects my feelings—It enters into most of my meditations upon History, upon Government, and even upon the Poetry that I read—Marmion, and the Minstrel and the Lady of the Lake have no moral to me but to shew the consequences of dividing States which Nature admits of being United—The picture of border Wars, is a memento to me of what awaits us if we ever yield to that senseless and stupid call for division, which I have so long heard muttered in my own neighbourhood, and which Quincy has now taken a trumpet to sound forth in the very Sanctuary of Legislation—In short Union is to me what the Balance is to you; and as without this there can be no good Government among mankind in any state, so without that, there can be no good Government among the People of North-America in the state in which God has been pleased to place them.
Of ourselves we have little else to say than that we are all well—I have got into such a regular and quiet course of life, and have now so little troublesome public business to do, that my time passes smoothly away; and it would pass as happily as the condition of human Nature admits, but for the irresistible calls which I hear from my Parents and my Children—As respects myself, the interests of my family and the service of my Country, I know not which would be most desirable for me, to remain here or to return home; but the sense of duty prescribing my return is so strong that I shall feel uneasy untill I comply with its commands—Hitherto I have left it altogether at the Pleasure of the President, after declining the appointment to the Branch—I have had motives which it is unnecessary formally to explain to you, for avoiding hitherto an explicit request to be recalled—It still remains therefore at the President’s option—If he recalls me without such a request, I shall however be perfectly satisfied with his determination—If he authorizes me to remain here longer, I shall soon make the request which I have hitherto delayed—At all Events I hope to see you in the course of the ensuing year, and to take upon me that imperious duty of superintending the Education of my Sons.
I pray you assure them of my constant affection, and my mother of my unalterable duty—with my kind remembrance to all the other branches of the family, & particularly to my Sister—
A.